Citation Nr: 0027637	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-08 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a laceration scar 
of the right arm.

2.  Entitlement to service connection for a laceration scar 
of the chin.

3.  Entitlement to service connection for urinary tract 
infection.

4.  Entitlement to service connection for disability 
manifested by scrotal pain.

5.  Entitlement to service connection for disability 
manifested by testicular pain.

6.  Entitlement to service connection for hip disability.

7.  Entitlement to service connection for ankle disability.

8.  Entitlement to service connection for right foot 
disability.

9.  Entitlement to service connection for gastrointestinal 
disability.

10.  Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1972 and from August 1977 to August 1980.  This case 
came before the Board of Veterans' Appeals (Board) on appeal 
of a September 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

An unappealed June 1995 rating decision denied service 
connection for bilateral hearing loss.  The issue of whether 
new and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss was raised at the veteran's personal 
hearing before the undersigned sitting at the RO in October 
1999.  Consequently, this issue is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The claims for service connection for urinary tract 
infection, disability manifested by scrotal pain, disability 
manifested by testicular pain, hip disability, ankle 
disability, right foot disability, gastrointestinal 
disability, and Crohn's disease are not plausible.

2.  All available evidence necessary for an equitable 
determination of the veteran's claims for service connection 
for laceration scars of the right arm and chin has been 
obtained.

3.  A laceration scar of the right arm and a laceration scar 
of the chin originated in service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for urinary tract infection, 
disability manifested by scrotal pain, disability manifested 
by testicular pain, hip disability, ankle disability, right 
foot disability, gastrointestinal disability, or Crohn's 
disease.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Laceration scars of the right arm and chin were incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  

Continuity of symptomatology is required when the condition 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service incurrence or aggravation of peptic ulcer disease may 
be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999). 

The Evidence

The veteran's service medical records reveal that he had 
penile edema in November 1970.  He reported that he had or 
had had foot trouble on a December 1971 medical history 
report; on physical examination in December 1971, his lower 
extremities were normal.  He incurred a laceration wound of 
the right forearm in September 1971.  On his January 1972 
medical history report, the veteran noted stomach, liver, or 
intestine trouble.  He did not have any complaints on an 
April 1977 medical history report, and his physical condition 
was normal except for scars of the chin, back and hip.  The 
veteran had swelling of the right scrotal area in August 
1977; the assessment was resolving epididymitis.  It was 
noted in October 1977 that the veteran had cut his chin while 
in the field, for which he was given stitches.  He complained 
of right hip pain in November 1977; the assessment was 
possible right hip fracture, dorsal aspect.  In May 1980, the 
veteran noted a greater than six year history of intermittent 
dysuria and an inguinal hernia on the right.  He complained 
of abdominal pain later in May 1980.  He had a vasectomy in 
May 1980 and complained in June 1980 of post vasectomy 
tenderness.  It was noted in June 1980 that the veteran 
declined to have a separation physical examination.  He 
dropped plywood on his right foot in July 1980; the 
assessment was bruised foot.

According to April 1983 medical records from Mary Chiles 
Hospital, the veteran was admitted with an eighteen year 
history of alcohol abuse and with intermittent greenish-
yellow diarrhea.  The discharge diagnoses were alcoholic 
gastritis, resolving; mild alcoholic hepatitis; rule out 
acute pancreatitis; rule out gastrointestinal ulcer; external 
hemorrhoids; and hypertension.  He was hospitalized at Mary 
Chiles Hospital in August 1983 with a three week history of 
abdominal pain.  The examiner's impressions were acute 
pancreatitis, either alcoholic or secondary to a duct stone; 
hepatitis; ileus; and hypertriglyceridemia.

VA outpatient records dated from January 1986 to May 1987 
reveal that, in February 1987, the veteran was considered to 
have a form of irritable bowel syndrome most consistent with 
Crohn's disease.  A May 1987 pathology report shows that 
features most consistent with ulcerative colitis were found.

Subsequent medical records on file do not involve the 
disabilities at issue.

The veteran testified at his October 1999 personal hearing 
that his right arm was lacerated by flying glass during a 
fight in 1971, that he slipped and fell in service and 
lacerated his chin, that he had a urinary tract infection in 
1971 that has not bothered him since, that he had scrotal and 
testicle pain in service, that he hurt his right ankle and 
hip during airborne training and continues to have problems 
with them, and that he had problems with vomiting and passing 
blood in his stool since 1971 due to Crohn's disease.

Service Connection for Disabilities other than Laceration 
Scars

The veteran's service medical records reveal that he had 
swelling in the scrotal area in August 1977, which was 
considered to be resolving epididymitis, with no subsequent 
complaints or abnormal findings.  He complained of right hip 
and left ankle pain in November 1977; Achilles tendonitis and 
a possible right hip fracture were noted but the fracture was 
never confirmed.  There were no subsequent complaints or 
findings of right hip disability.  He complained in May 1980 
of a history of intermittent dysuria and abdominal pain, but 
the only abnormal finding was that he had a vasectomy.  He 
incurred a bruised foot in July 1980.  Despite the above 
noted service complaints, the veteran's service medical 
records do not show any chronic pertinent disability, 
including urinary tract infection, disability manifested by 
scrotal or testicle pain, hip disability, ankle disability, 
right foot disability, gastrointestinal disability or Crohn's 
disease.

The record contains no post-service medical evidence 
suggesting the presence of peptic ulcer disease within one 
year of the veteran's discharge from service, no post-service 
medical evidence suggesting that any current Crohn's disease 
or gastrointestinal disorder is etiologically related to 
service, and no post-service medical evidence of any of the 
veteran's other claimed disabilities.

The evidence linking these claimed disabilities to service is 
limited to the veteran's own statements.  However, he cannot 
meet his initial burden of presenting a well-grounded claim 
by relying on his own opinion as to medical matters, because 
he, as a lay person, is not competent to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App.492, 494-95 
(1992).  Therefore, the Board must conclude that the 
veteran's claims are not well grounded.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen the above noted claims.  Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).

Service Connection for Laceration Scars of the Right Arm and 
Chin

The veteran's claims for service connection for laceration 
scars of the right arm and chin are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, they are 
plausible.  Additionally, the facts relevant to the claims 
have been properly developed and the statutory obligation of 
VA to assist the veteran in the development of these claims 
has been satisfied.  38 U.S.C.A. § 5107(a).

The veteran's service medical records reveal that he incurred 
a laceration of the right forearm in September 1971 and a 
laceration of the chin in October 1977, which required 
stitches.  

At the veteran's October 1999 hearing, scars of the veteran's 
right arm and chin were observed by the undersigned.  Since 
the veteran's service medical records show that he incurred 
lacerations of the right arm and chin, since the veteran 
provided credible testimony to the effect that the scars on 
his right arm and chin are residuals of the service 
lacerations, and since the residual scars were observed by 
the undersigned, service connection for laceration scars of 
the right arm and chin are warranted.


ORDER

Service connection for urinary tract infection, disability 
manifested by scrotal pain, disability manifested by 
testicular pain, hip disability, ankle disability, right foot 
disability, gastrointestinal disability, and Crohn's disease 
is denied.

Service connection for laceration scars of the right arm and 
chin is granted.



		
	Shane A. Durkin   
	Member, Board of Veterans' Appeals



 

